Exhibit 10.1


CONSULTING SERVICES AGREEMENT


THIS AGREEMENT is made as of the 22nd day of August, 2007.


BETWEEN:


Pacific Copper Corp. a corporation incorporated under the laws of the State of
Delaware


(herein called the “Corporation”)                                             
Party of the First Part


- and -


Kriyah Consultants LLC, a limited liability company organized under the laws of
the State of Arizona.


(herein called
“Consultant”)                                                      Party of the
Second Part




RECITALS:


A.
The Corporation wishes to engage the Consultant to assist the Corporation to
provide administrative and related services based in the Consultant’s office
located in Tucson, Arizona.



B.
The Corporation desires to benefit from the efficiencies and reduced cost which
can be achieved by entering into an arrangement with the Consultant whereby the
staff and resources of the Consultant would be available to the Corporation to
carry out certain administrative and management functions.



C.
The Consultant wishes to accept this engagement by the Corporation.



NOW THEREFORE IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE PARTIES AGREE
AS FOLLOWS:


1.
DEFINITIONS



In this Agreement,


“Agreement” means this agreement as it may be amended from time to time;


“Compensation” means amounts set out in Section 4 hereof;


“Confidential Information” means all confidential or proprietary information,
including without limitation the results of drilling or geological reports that
have not been made public, any information about business combinations,
investments or private placements or asset acquisitions or dispositions that
have not bee made public, intellectual property (including trade secrets) and
confidential facts generally relating to the business and affairs of the
Corporation;


“Corporation” includes affiliates, subsidiaries and associates of the
Corporation unless the context otherwise requires;


“Expenses” means amounts set out in Section 4 hereof;
 
1

--------------------------------------------------------------------------------



 
“Management” means the President, the Chief Executive Officer, the Chief
Financial Officer, the Corporate Secretary and such other officers of the
Corporation as may be appointed from time to time, as well as the Board of
Directors of the Corporation; and


“Term” means the period commencing September 15, 2007 and terminating in
accordance with Section 10 hereof.


2.  REPRESENTATION AND WARRANTIES


Each of the Corporation and the Consultant hereby covenants, represents and
warrants to each other as follows:



(a)   
They have all of the necessary corporate power, authority and capacity to enter
into this agreement and the agreements and the other instruments contemplated
herein and to perform their respective obligations hereunder and thereunder. The
execution and delivery of this Agreement and the agreements and other
instruments contemplated herein and the consummation of the transactions
contemplated hereunder and thereunder have or will be duly authorized by all
necessary corporate or other action required by each party;




(b)   
This Agreement and the agreements and other instruments contemplated herein when
executed will constitute valid and binding obligations of each of the parties
enforceable against each of them as is applicable in accordance with the terms
hereof and thereof subject, however, to limitations with respect to enforcement
imposed in connection with laws affecting the rights of creditors generally
including, without limitation, applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws and to the extent that equitable remedies such as
specific performance and conjunction are in the discretion of the court from
which they are sought;




(c)   
Each of the parties are duly incorporated or organized, validly existing, in
good standing and are up to date in all of the filings and registration required
under the laws of the jurisdiction in which they are incorporated or formed; and




(d)   
The entering into and performance of this Agreement and the agreements and other
instruments contemplated herein will not violate, contravene, breach or offend
against or result in any default under any security agreement, indenture,
mortgage, lease, order, undertaking, licence, permit, agreement, instrument,
charter or by-law provision, resolution of shareholders or directors, statute,
regulation, judgment, decree or law to which the parties hereto are a party or
by which they may be bound or affected. No licenses, agreements or other
instruments or documents of the Corporation or any of its Subsidiary will
terminate or require assignment as a result of the entering into of this
Agreement or the consummation of the transactions contemplated hereby.





3.  ENGAGEMENT OF THE CONSULTANT


The Corporation hereby engages the Consultant for the Term to perform the
following services under the supervisions and direction of Management:



(a)   
Provide office space, office equipment, utilities, phones and furniture;




(b)   
Employ secretarial, bookkeeping, accounting, recordkeeping, legal compliance and
related personnel;




(c)   
Advise the Corporation regarding financial planning, corporate development, and
corporate governance;

 
2

--------------------------------------------------------------------------------



 

(d)   
Prepare or cause to be prepared required documentation for the operation of the
Corporation in accordance with instructions from Management;




(e)   
Consistent with the instructions of Management, provide direction to the
Corporation's legal counsel, accountants and auditors;




(f)   
Insure that all accounting records are maintained to meet applicable generally
accepted accounting principals and quarterly and annual reports are prepared and
filed to meet regulatory requirements;




(g)   
Such other matters and activities as are requested by Management for the
operation of the Corporation; and




(h)   
All activities of the Consultant performed on behalf of the Corporation shall be
carried out at the direction of Management, provided that any officer or
director of the Corporation associated with the Consultant shall recuse himself
or herself from voting on the approval of this Agreement by the Board of
Directors of the Corporation.



4.  COMPENSATION



(a)   
As compensation for the services to be provided by the Consultant hereunder, the
Corporation agrees to pay to the Consultant, commencing August 15, 2007, a
one-time fee of $57,503.77 and on the 15th of each month, the sum of $4,000.00
during the Term in accordance with the provisions of Section 5 hereof;



The Consultant shall invoice the Corporation monthly for all expenses incurred
with respect to the operation of the administration of the Corporation,
including but not limited to, the Corporation’s allocable share of Consultant’s
office rent, office equipment, employee and contractor wages and benefits,
phones and other office operational costs (such allocable share to be determined
according to the number of like clients being serviced by Consultant at its
Tucson location), provided that these expenses are incurred substantially in
accordance with monthly and annual budgets to be prepared by the Consultant and
approved by the Board of Directors from time to time, with the initial budget
attached;



(b)   
The Consultant shall provide receipts for all expenses and other items for which
it is entitled to reimbursement and such other documentation as may be
reasonably requested by Management or the Corporation’s auditors;




(c)   
It is understood that the Corporation has procedures for the authorization of
all payments and the issuance of checks and which payments to the Consultant are
subject. The responsibility for carrying out these procedures shall rest with
the Consultant, its officers and employees;




(d)   
Upon execution of this Agreement the Corporation shall issue to the Consultant
common share purchase warrants to purchase 1,000,000 common shares of the
Corporation exercisable at the closing price of the common share on the date
this Agreement, Such warrants and the common shares underlying the warrants
shall vest, commencing as of the date of this Agreement, over a period of two
years, at the rate of 250,000 warrants every 6 months. Said warrants to expire 5
years from date of issue. In the event of a termination of this Agreement the
Consultant shall only be entitled to the vested portion of the warrants.




(e)   
The Corporation undertakes to include the shares underlying the warrants as set
out in (d) above in the next Registration Statement they file with the
Securities and Exchange Commission.

 
3

--------------------------------------------------------------------------------



 
5.       TERMS OF PAYMENT


Fees and expenses shall be billed by the Consultant to the Corporation monthly
and are due on receipt of invoice. Amounts unpaid after 15 days shall bear
interest at the rate of 1.5% per month


6.  NATURE OF RELATIONSHIP


It is acknowledged by the parties hereto that Andrew Brodkey, Manager of the
Consultant, is also an officer of the Corporation, and the parties specifically
waive any actual or implied conflict of interest by virtue thereof. The parties
further acknowledge and agree, solely with respect to the rights and obligations
of the Consultant under this Agreement, as follows:



 
(a)
the relationship of the Consultant to the Corporation is that of an independent
contractor;




 
(b)
the Consultant is not an employee or agent of the Corporation; and

     

  (c)
the Corporation and the Consultant are not partners or joint venturers with each
other.



7.  NO CONFLICTS OF INTEREST


The Consultant will not, without the permission of the Corporation, engage in
any business or other transaction or have any financial or other personal
interest which is incompatible with the performance by the Consultant of its
duties under this Agreement in the manner contemplated by this Agreement.


The Corporation acknowledges that the Consultant will provide, from time to
time, similar services to other companies which may be in the exploration mining
business and waives any conflict of interest subject to the Consultant’s
properly discharging its duties and obligations under this Agreement and abiding
by the terms of this Agreement, including without limitation those obligations
related to confidentiality.


8.  NO USE OF CONFIDENTIAL INFORMATION


During and at all times after the Term, the Consultant will cause its officers,
directors and employees to keep confidential all Confidential Information and
will not use for the benefit of the Consultant its officers, directors and
employees or others (except in connection with the business and affairs of the
Corporation in the course of providing services hereunder) any Confidential
Information and will not disclose Confidential Information to any person except
in the course of providing services under this Agreement to a person who is
employed by the Corporation or with the Corporation’s prior consent.


The foregoing prohibition will not apply to any Confidential Information if:



 
(a)
the Confidential Information is available to the public or in the public domain
at the time of disclosure or use; or




 
(b)
disclosure is required to be made by operation of law, in which case the
Consultant will notify the Corporation immediately upon learning of that
requirement; or

     

  (c)
disclosure is made with the Corporation’s prior written approval.

 
4

--------------------------------------------------------------------------------


 

  (d)
All officers, directors and employees or consultants of the Consultant providing
services to the Corporation will be presented a copy of the Corporation’s
Corporate Governance Manual and will be required to execute the section in the
manual declaring that they have read the Code of Business Conduct and Ethics and
agree to comply with its terms and conditions.

     

 
(e)
The Consultant acknowledges that it may be considered an “insider” for purposes
of section 16 of the Securities Exchange Act of 1934 and agrees, on behalf of
itself, its officers, employees and members, to abstain from any insider trading
in the shares of the Corporation. Any trading in the shares of the Corporation
by officers, employees or members of Consultant shall occur only during
permitted window periods following disclosure filings by the Corporation.



9.  NO AUTHORITY TO BIND THE CORPORATION


Without limiting the provisions of Section 3, the Consultant, in its capacity as
Consultant under this Agreement, has no authority to act on behalf of, or to
hold itself out to be an agent of the Corporation or to bind the Corporation to
perform any obligations to any third party and the Consultant will, as
appropriate, so inform all third parties with whom the Consultant deals in the
performance of its services. The Consultant will not use the name of the
Corporation in any advertisement or promotional or marketing material or,
without the use of any such name, suggest or imply in any such material that the
Consultant has a relationship with the Corporation other than that established
by this Agreement, unless otherwise agreed to in writing by the Corporation.


10.  TERM AND TERMINATION 


The Term of this Agreement shall be one (1) year and shall automatically renew
from year to year unless terminated. Either party may terminate this Agreement
at anytime on 60 days written notice subject to the provisions of Sections 5,
and 11 hereof, which Sections shall survive the expiry or termination of this
Agreement and continue in full force and effect.


11.  INDEMNIFICATION


The Corporation will indemnify the Consultant , its employees, officers,
members, managers and directors, against all costs, charges and expenses,
including all amounts paid to settle an action or satisfy a judgement,
reasonably incurred by the Consultant in respect of any civil, criminal or
administrative action or proceeding to which the Consultants are a party by
reason of being or having been engaged by the Corporation under this Agreement
(a “Claim”), other than an action (including, without limitation, an action in
contract or tort) by the Corporation as a result of a breach or alleged breach
by the Consultants of this Agreement or of any duty owed by the Consultant to
the Corporation, if:



 
(a)
The Consultant acted honestly and in good faith with a view to the best
interests of the Corporation; and




 
(b)
In the case of a criminal or administrative action or proceeding that is
enforced by the monetary penalty, the Consultant had reasonable grounds for
believing that the conduct of the Consultant was lawful.



The Consultant acknowledges that indemnification will be limited to costs,
charges and expenses actually incurred, and will be paid only if the consultant
provides the Corporation with prompt notice of any claim. The Corporation will
have the right at its own expense, upon written notice to the Consultant, to
assume control of the negotiation, settlement or defence of any Claim and the
Consultant will co-operate fully with the Corporation in respect of such Claim.
If the Corporation does not elect to assume control of the negotiation,
settlement or defence of any Claim, the Consultant may retain its own counsel to
defend the Claim and will keep the Corporation fully advised, including
supplying copies of all relevant documentation promptly as it becomes available.
The Consultant or the Corporation may not settle or compromise any Claim without
the prior written consent of the other party.


5

--------------------------------------------------------------------------------


 
12.       NOTICE


Any notice or communication to be given or made under this Agreement must be in
writing and addressed as follows:
 



(a)  
if to the Corporation:

 
Pacific Copper Corp.
c/o Medallion Capital Corporation
1226 White Oaks Blvd., Suite 10A
Oakville, Ontario L6H 2B9
Attn: Stafford Kelley
Phone: 905-845-1073
Fax: 905-845-6415
Email: skelley@medallioncap.com



(b)  
if to the Consultant:



Kriyah Consultants LLC
3430 E. Sunrise Drive, Suite 160
Tucson, Arizona 85718
Attn: Andrew Brodkey
Phone: 520-623-3090
Fax: 520-623-3326
Email: abrodkey@sweetwatercapital.net


and will be deemed to be properly given or made on the earliest of the
following:
   

  (a) actual delivery;

  (b) 48 hours after being sent by commercial courier service; and

 
(c)
the day following which any telegram or telecopier message is sent.



Notice of change of address for the purpose of notice will also be governed by
this section.


13.  ASSIGNMENT


This Agreement may not be assigned by any party, without the prior written
consent of the other parties.


14.  HEADINGS


The inclusion of headings in this Agreement is for convenience of reference only
and is not to affect construction or interpretation.


15.  INVALIDITY OF PROVISIONS


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any prohibition or unenforceability of that provision in any
other jurisdiction. For any provision severed there will be deemed substituted a
like provision to accomplish the intent of the parties as closely as possible to
the provision as drafted, as determined by any court or arbitrator having
jurisdiction over any relevant proceeding, to the extent permitted by the
applicable law.


6

--------------------------------------------------------------------------------


16.  ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter. There are no warranties, representations or agreements
between the parties in connection with the subject matter except as are
specifically set out or referred to in this Agreement. No reliance is placed on
any representation, opinion, advice or assertion of fact made by either party or
its directors, officers or agents to the other party, or its directors, officers
or agents, except to the extent that the same has been reduced to writing and
included as a term of this Agreement. Accordingly, there is to be no liability,
either in tort or in contract, assessed in relation to any such representation,
opinion, advice or assertion of fact, except to the extent aforesaid.


17.  WAIVER, AMENDMENT


Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound.
The failure of either party at any time to require performance by the other
party of any provisions of this Agreement will in no way affect the right of
that party to require performance of any other provisions. No waiver of any
provision of this Agreement will constitute a waiver of any other provision nor
will any waiver of any breach of any provision of this Agreement be construed as
a waiver of any continuing or succeeding breach of such provision unless
otherwise expressly provided.


18.  CURRENCY


All amounts in this Agreement are stated and will be paid in United States
currency unless otherwise specifically stated.


19.  GOVERNING LAW AND VENUE


This Agreement is to be governed by and construed in accordance with the laws of
the State of Arizona, without regard to conflicts of laws principles. Each of
the Parties irrevocably agrees that any action or proceeding with respect to
this Agreement or for recognition and enforcement of any judgment in respect
hereof brought by the other Party hereto or its successors or assigns shall be
brought and determined in the Superior Courts for Pima County, Arizona, and each
of the Parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the jurisdiction of the aforesaid courts.


7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, THE CORPORATION AND THE CONSULTANT HAVE EXECUTED THIS
AGREEMENT AS OF THE DATE FIRST WRITTEN ABOVE.




PACIFIC COPPER CORP.




BY: /s/ Stafford Kelley


TITLE: Corporate Secretary 




KRIYAH CONSULTANTS LLC




BY: /s/ Andrew Brodkey 


TITLE: Manager








8

--------------------------------------------------------------------------------

